Citation Nr: 1142043	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  03-28 779A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for diabetes mellitus (DM), to include as due to herbicide exposure including Agent Orange (AO).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran (the appellant in this case) had active service from August 1961 to August 1965.

This appeal to the Board of Veterans Appeals (Board) arises from a January 2003 rating action that denied service connection for DM, to include as due to herbicide exposure including AO.

In August 2006, the Veteran testified at a Board videoconference hearing before a Veterans Law Judge (VLJ) at the RO.  When that VLJ is no longer employed with the Board, the Veteran was offered the opportunity for a new Board hearing.  In June 2009, the Veteran testified at a Board hearing before the undersigned VLJ in Washington, D.C.  Transcripts of the hearings are of record.

By decision of August 2009, the Board remanded this case to the RO for further development of the evidence and for due process development.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011)) essentially includes, upon the submission of a substantially-complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the Board finds that all development action needed to render a fair decision on the claim on appeal has not been accomplished.

By decision of August 2009, the Board remanded this case to the RO for further development of the evidence with respect to the Veteran's claim for service connection for DM based on allegations of exposure to herbicides including AO while serving aboard the USS Kitty Hawk (CVA-63).  In April 2010 and August and October 2011 written statements, the Veteran added the theory of exposure to herbicides while the ship was docked at the San Diego, California, Naval Base, the ship's home port, from August to October 1963, in July and August 1964, and from May to August 1965.  He contends that he walked the grounds of the naval base extensively during these periods, and observed ground staff spraying the edges of the base walkways with herbicides.

Appellate review discloses that the evidentiary record is incomplete, in that the RO has not attempted to verify the Veteran's claim that he was exposed to herbicides including AO at the San Diego, California, Naval Base.

The Board notes that the Veteran's service treatment (medical), administrative, and personnel records are unavailable, and that in December 2002 the National Personnel Records Center (NPRC) certified that those records either did not exist or were not in the possession of the NPRC, and that further efforts to locate them at the NPRC were futile.  

Under the circumstances, the Board finds that the duty to assist requires that this case be remanded to the RO to attempt, in accordance with VA procedures specified in M21-1MR, Parts II and III, to verify the Veteran's theory that he was exposed to herbicides including AO at the San Diego, California, Naval Base.  The RO should document those efforts and associate any evidence obtained with the claims folder.  The RO must conduct a reasonably exhaustive search for records of herbicide use including AO at the San Diego, California Naval Base from August to October 1963, in July and August 1964, and from May to August 1965, and exercise due diligence in reconstructing any missing records in the absence of locating the Veteran's original service records.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992).  Under 38 C.F.R. § 3.159(b), efforts to obtain Federal records should continue until either the records are received, or notification is provided that further efforts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(1).

Accordingly, this appeal is hereby REMANDED to the RO via the AMC for the following action:

1.  The RO should contact the U.S. Department of the Navy, the San Diego, California Naval Base, and any other appropriate sources and attempt to document the use of herbicides including AO at the San Diego Naval Base during the periods from August to October 1963, in July and August 1964, and from May to August 1965.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c), which requires efforts to obtain Federal records to continue until either the records are received, or notification is provided that further efforts to obtain them would be futile.  All records/responses received should be associated with the claims folder.

2.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the claim on appeal remains denied, the RO should furnish the Veteran and his representative an appropriate Supplemental Statement of the Case, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The purpose of this REMAND is to assist; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran and his representative may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U.S. Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

